      Case 7:09-cr-01022-KMK Document 1089 Filed 09/15/20 Page 1 of 2
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York



                                                     300 Qua"opa
                                                                 Ms
                                                     United States
                                                     White Plains,
                                                                      '£~   1
                                                                        q'6f JV
                                                                                o




                                                     September 14, 2020


BY ECF AND E-MAIL
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Blaine Scott, 09 Cr. 1022-22 (KMK)

Dear Judge Karas:

       The Government, in agreement with the United States Probation Department and with the
consent of defense counsel, respectfully submits this letter to request an approximately 30-day
adjournment of the violation of supervised release proceeding currently scheduled for Thursday,
September 17, 2020 at 10:30 a.m.

        As background, five specifications remain pending against the defendant, arising from his
New York State arrests and criminal charges in Buchanan Village and Peekskill (the "State
Proceedings"). To resolve the State Proceedings in New York State court, Scott has pleaded guilty
to attempted criminal possession of a controlled substance in the third degree and, at the eventual
State Proceedings sentencing, is expected to receive an incarceratory sentence. As for the timing
of the State Proceedings, the Government has reviewed WebCrims, and conferred with defense
counsel and newly assigned United States Probation Officer Jeffrey Steimel, and understands that
the next State Proceedings court date will be on September 16 in Westchester County Court. At
present, WebCrims also lists an additional appearance on November 18 in Westchester County
Court.
       Case 7:09-cr-01022-KMK Document 1089 Filed 09/15/20 Page 2 of 2

                                                                                         Page2


       In light of the substantial overlap between the State Proceedings and this violation of
supervised release matter, the Government, in agreement with the United States Probation
Department and with the consent of defense counsel, respectfully requests an approximately 30-
day adjournment, so that the parties may monitor the State Proceedings and discuss and hopefully
reach a federal resolution. After the State Proceedings sentencing, which may occur as soon as
September 16, the parties will endeavor to reach a resolution and arrange to writ the defendant to
appear before this Court for a combination guilty plea-sentencing proceeding.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                             By:    Isl David R. Felton
                                                    David R. Felton
                                                    Assistant United States Attorney
                                                    Tel: (914) 993-1908

cc: Larry Sheehan, Esq. (defense counsel) (by ECF and e-mail)
    Jeffrey Steimel, United States Probation Officer (by e-mail)




                                                   Cr~nU -
                                               1"' \J(y/.f, \v,.(,'j i~ ._ ,.J fcl / 6/ 19/lO
                                                                                0



                                               at (~ : oo Vil\ f'~OIU-
                                                                  )c) OrJtr,l
                                                                           /n
